Citation Nr: 0601952	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to service connection for depression.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1977.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Waco, Texas, which denied the claims of entitlement to 
service connection for depression and posttraumatic stress 
disorder (PTSD).  

In September 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the veteran's appeal.  

The nature of the veteran's appeal involves entitlement to 
service connection for PTSD based on in-service personal 
assault.  A review of RO development letters, dated in March 
and September 2003, demonstrate that further RO action is 
required in order to develop the claim in accordance with 
38 C.F.R. §§ 3.304(f)(3), 4.125(a), and Patton v. West 12 
Vet. App. 272, 281 (1999).  Further RO action is also 
necessary for further development of the veteran's claim of 
entitlement to service connection for depression.  

The Board notes that the veteran's claimed in-service 
stressors involve personal assault, and therefore fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  Furthermore, under Paragraph 
5.14(c), Part III, of VA's Adjudication Procedure Manual, 
M21-1, it is noted that service records may not contain 
evidence of personal assault, and that alternative sources, 
including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, 
may provide credible evidence of an in-service stressor 
premised on personal assault.  See YR v. West, 11 Vet. App. 
393, 399 (1998).  

The veteran has submitted several written statements and 
presented personal testimony regarding her stressors.  She 
contends that she was sexually assaulted by a female drill 
instructor during basic training in service.  Following the 
alleged assault, she maintains that she was investigated by 
the United States (U.S.) Air Force Office of Special 
Investigations (OSI) in a manner that was harassing in nature 
and resulted in the veteran being fearful and feeling re-
victimized.  Specifically, she recalled being questioned by 
OSI agents about her sexuality to the point where she was 
fearful.  In September 2005, she testified that she felt 
intimidated and threatened by the alleged sexual assault and 
the OSI's investigation.  She maintains that the incidents 
are two separate and distinct stressors.  

In several statements, the veteran admits that she never 
disclosed the alleged incident of assault to anyone because 
the alleged perpetrator threatened her, and as a result there 
is no mention of the assault in her service medical records.  
However, she alleges that a report was generated by OSI, and 
she believes that the information contained in the OSI's 
report will be helpful in corroborating her account of the 
stressing incidents.  

The claims file shows that the veteran contacted several 
federal agencies, to include the National Personnel Records 
Center (NPRC) in an effort to locate the OSI report and she 
received negative responses.  

Reference is made to VA Training Letter 05-04, issued on 
November 10, 2005, that addresses Military Sexual Trauma 
(MST).  The training letter provides information on the 
development of MST cases, including documentation that 
should be obtained prior to adjudication of a case involving 
MST.  While the RO requested the service personnel records, 
the claims file does not indicate that the RO attempted to 
obtain any information or evidence specifically related to 
the purported OSI report or potential information contained 
therein.  Air Force criminal investigative records are 
maintained by the Air Force Office of Special Investigation 
(OSI).  OSI will provide records to VA if a records request 
is received on VA letterhead.  No special authorization is 
required and OSI will accept a faxed or mailed request, 
provided that the request includes the claimant's name, SSN 
and the date of the incident.  

The Board also notes that the medical record shows that the 
veteran suffers from multiple psychiatric disorders.  While 
the post-service medical record demonstrates that the veteran 
has a current diagnosis of PTSD, more than one diagnosis 
pertaining to PTSD is stated in the record and more than one 
stressor is reported.  For example, the VA Psychology Note, 
dated in March 2001, showed a diagnosis for PTSD due to 
childhood, due to service in the U.S. Air Force, and due to 
her adult occupation.  In other VA medical reports, the 
diagnosis was PTSD due to military sexual trauma.  The Board 
determines that VA examination is necessary to clarify the 
diagnosis with regard to PTSD.  It is important to medically 
determine which stressor(s) result in PTSD symptomatology.  

The veteran also maintains that she suffers from depression 
as a result of the alleged in-service sexual assault and the 
OSI's investigation that followed.  While the post-service 
medical record demonstrates that the veteran was diagnosed 
with a depressive disorder, more than one diagnosis 
pertaining to depression is stated in the medical record.  
For example, in September 1999, when the veteran initially 
sought treatment for depression at the West Texas Healthcare 
System, she was diagnosed with depressive disorder and in 
March 2001, VA treatment reports revealed a diagnosis of PTSD 
with depression.  The etiology of the diagnosis of any type 
of depression has never been definitely expressed.  At this 
time it is unclear as to whether the diagnosed depressive 
disorder is possibly related to the veteran's service, or 
other matters discussed in the record.  A VA examination and 
nexus opinion is necessary to provide clarification.  

In light of the foregoing, the Board finds that, given the 
veteran's diagnoses of PTSD and references to her claimed 
stressors throughout the VA medical reports, a medical 
opinion addressing the question of whether the record tends 
to suggest that the veteran's claimed in-service stressful 
experiences involving personal assault actually occurred 
would be helpful in resolving the claim of entitlement to 
service connection for PTSD.  See 38 C.F.R. § 3.304(f)(3).  
No such opinion is currently of record.  Moreover, given the 
nature of the claims on appeal, a medical opinion is 
necessary to establish the relationship, if any, between all 
currently diagnosed psychiatric disorders, to include 
depression, and the veteran's service.  

Accordingly, the issues are REMAND for the following actions:

1.  The RO should take the necessary 
action(s) to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  

2.  The RO should undertake development 
of this case pursuant to VA Training 
Letter 05-04, issued on November 10, 
2005.  This should include obtaining the 
OSI report, if available, from: 
	HQ AFOSI/XILI 
	P.O. Box 2218
	Waldorf, MD 20604-2218

After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated her for a psychiatric 
disorder, particularly for PTSD and any 
depressive disorder, and which have not 
already been made part of the record.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect should 
be inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records in order that she is 
provided the opportunity to submit any 
records for VA review.  

4.  After the above development has been 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the etiology of 
any currently diagnosed psychiatric 
disorder(s).  All indicated tests and 
studies are to be performed, and all 
currently diagnosed psychiatric disorders 
should be clearly identified.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should state 
whether the veteran has a current 
diagnosis of PTSD that has been diagnosed 
in accordance with the DSM IV criteria.  

If PTSD is diagnosed, the physician 
should identify the specific stressor(s) 
that support the diagnosis.  After 
identifying the specific stressor(s), the 
physician should render an opinion as to 
whether any stressor(s) that pertain to 
the alleged in-service personal assault 
actually occurred, and if so, whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the in-service personal assault is 
medically related to the veteran's PTSD 
symptomatology.  If PTSD is not 
diagnosed, the physician should explain 
why the diagnosis was not made.  

The physician should also determine 
whether the veteran has a depressive 
disorder.  If a depressive disorder is 
diagnosed, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
depressive disorder is medically related 
to the veteran's service.  

With regard to any other currently 
diagnosed psychiatric disorder, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the disorder is 
etiologically related to the veteran's 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the physician in the examination report.  

5.  The veteran must be given adequate 
notice of the date and location of any 
requested examination.   A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  When the 
above development has been completed, the 
RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and the representative 
an opportunity to respond within the time 
allowed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

